

 
      
        Exhibit 10.24      
    
 
SECURITY AGREEMENT
 
This Security Agreement, dated as of January 4, 2008 (this “Security
Agreement”), among, Avistar Communications Corporation, a Delaware corporation
(the "Company"), the investors listed on Schedule 1 hereto (collectively, the
“Investors” and each an “Investor”) and Collateral Agent (as defined in Section
6 below).
 
RECITALS
 
A.           Company and the Investors have entered into a Convertible Note
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Company has issued 4.5% Convertible Subordinated Secured
Notes Due 2010, dated as of the date hereof (as amended, modified or otherwise
supplemented from time to time, each a “Note” and collectively, the “Notes”) in
favor of the Investors.
 
B.           In order to induce each Investor to purchase the Notes, Company has
agreed to enter into this Security Agreement and to grant Collateral Agent, for
the benefit of itself and the Investors, the security interest in the Collateral
described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Investors as
follows:
 
1.  Security Interest.
 
(a)  Grant of Security Interest.  As security for the Obligations, Company
hereby grants to Collateral Agent, for the benefit of the Investors and itself a
security interest in all of its right, title and interest in and to the property
described in Attachment 1 hereto, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Collateral”).
 
(b)  Exclusions.  Notwithstanding the foregoing or anything else contained
herein to the contrary, “Collateral” shall not include (i) any application for a
trademark (including, without limitation, intent-to-use trademark or service
applications and any goodwill associated therewith) that would otherwise be
deemed invalidated, cancelled or abandoned due to the grant of a Lien thereon
unless and until such time as the grant of such Lien will not affect the
validity of such trademark; (ii) any of the outstanding capital stock of any
subsidiary of Company that is a controlled foreign corporation (as defined in
the Internal Revenue Code of 1986, as amended) in excess of 65% of the voting
power of all classes of capital stock of such Controlled Foreign Corporation
entitled to vote; (iii) any property subject to Permitted Liens if the granting
of a Lien hereunder in such property is prohibited by or would constitute a
default under any agreement or document governing such property, provided that
upon the termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral; or (iv) any restricted money market
accounts maintained by the Company with Comerica Bank – California to the extent
the same secures the Company’s obligations with respect to the letter of credit
in the amount of $145,200 issued by such bank to Clemmons Properties Partners
L.P.
 
(c)  Priority.  Company and the Collateral Agent each acknowledge and agree that
Baldwin Enterprises, Inc.’s security interest in the Royalty Payments shall be
senior in priority to the security interest in favor of the Investors (other
than Baldwin Enterprises, Inc.), as provided in the Intercreditor Agreement of
even date herewith among the Investors, as amended, modified or otherwise
supplemented from time to time.
 
2.  General Representations and Warranties.  Company represents and warrants to
Collateral Agent and the Investors that:
 
(a)  Company is the owner of the Collateral (or, in the case of after-acquired
Collateral, at the time Company acquires rights in the Collateral, will be the
owner thereof) and that no other Person has (or, in the case of after-acquired
Collateral, at the time Company acquires rights therein, will have) any right,
title, claim or interest (by way of Lien or otherwise) in, against or to the
Collateral, other than Permitted Liens;
 
(b)  upon the filing of UCC-1 financing statements in the appropriate filing
offices, Collateral Agent has (or in the case of after-acquired Collateral, at
the time Company acquires rights therein, will have) a perfected security
interest in the Collateral to the extent that a security interest in the
Collateral can be perfected by such filing, except for Permitted Liens;
 
(c)  all Inventory has been (or, in the case of hereafter produced Inventory,
will be) produced in compliance with applicable laws, including the Fair Labor
Standards Act; and
 
(d)  all accounts receivable and payment intangibles are genuine and enforceable
against the party obligated to pay the same.
 
3.  Covenants Relating to Collateral.  Company hereby agrees:
 
(a)  to perform all acts that may be necessary to maintain, preserve, protect
and perfect the Collateral, the Lien granted to Collateral Agent therein and the
perfection and priority of such Lien, except for Permitted Liens;
 
(b)  not to use or permit any Collateral to be used (i) in violation in any
material respect of any applicable law, rule or regulation, or (ii) in violation
of any policy of insurance covering the Collateral;
 
(c)  to pay promptly when due all taxes and other governmental charges, all
Liens and all other charges now or hereafter imposed upon or affecting any
Collateral;
 
(d)  without written notice to Collateral Agent, (i) not to change Company's
name or its chief executive office, (ii) not to change Company’s state of
incorporation;
 
(e)  to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Collateral Agent to perfect, maintain and protect its Lien
hereunder and the priority thereof; and
 
(f)  not to sell or otherwise dispose of or transfer any Collateral or right or
interest therein, and to keep the Collateral free of all Liens except Permitted
Liens; providedthat Company may sell, lease, transfer, license or otherwise
dispose of any of the Collateral (excluding Royalty Payments) in the ordinary
course of business, including, without limitation, (i) the sale of inventory,
(ii) dispositions of worn-out or obsolete equipment, (iii) licenses and similar
arrangements for the use of the property of Company, and (iv) transfers of
property and assets for fair value.
 
(g)  that notwithstanding anything in this Security Agreement, within twenty
(20) days of the date hereof, Company shall have (i) notified Sony Corporation
and Sony Computer Entertainment, Inc., with acknowledgement thereof from each of
them, to direct all Royalty Payments to a deposit account established for the
sole purpose of receiving such Royalty Payments and (ii) established such
deposit account and entered into an account control agreement, in form and
substance reasonably satisfactory to Company, the Collateral Agent and the
Investors, to perfect the first priority security interest in such deposit
account granted herein.
 
4.  Authorized Action by Collateral Agent.  Company hereby irrevocably appoints
Collateral Agent as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Collateral Agent may perform (but Collateral Agent
shall not be obligated to and shall incur no liability to Company or any third
party for failure so to do) any act which Company is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Company might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, deposit, or other agreement pertaining to, or deposit, surrender,
accept, hold or apply other property in exchange for the Collateral; (c) make
any compromise or settlement, and take any action it deems advisable, with
respect to the Collateral; (d) insure, process and preserve the Collateral;
(e) pay any indebtedness of Company relating to the Collateral; and (f) file UCC
financing statements and execute other documents, instruments and agreements
required hereunder; provided, however, that Collateral Agent shall not exercise
any such powers granted pursuant to subsections (a) through (e) prior to the
occurrence of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default.  Company agrees to reimburse Collateral
Agent upon demand for any reasonable costs and expenses, including attorneys'
fees, Collateral Agent may incur while acting as Company's attorney-in-fact
hereunder, all of which costs and expenses are included in the Obligations.  It
is further agreed and understood between the parties hereto that such care as
Collateral Agent gives to the safekeeping of its own property of like kind shall
constitute reasonable care of the Collateral when in Collateral Agent's
possession; provided, however, that Collateral Agent shall not be required to
make any presentment, demand or protest, or give any notice and need not take
any action to preserve any rights against any prior party or any other person in
connection with the Obligations or with respect to the Collateral.
 
5.  Default and Remedies.
 
(a)  Default.  Company shall be deemed in default under this Security Agreement
(i) if any representation or warranty of the Company contained herein shall
prove to be untrue in any material respect, (ii) if the Company shall breach any
covenant or obligation contained in Section 3(d), 3(f) or 3(g) of this Security
Agreement, (iii) if the Company shall breach any other covenant or obligations
contained in this Security Agreement (other than any covenant or obligation
specified in Section 5(a)(ii) of this Security Agreement) and such breach shall
continue for a period of 20 days after written notice of such breach from the
holders of more than 50% in aggregate principal amount of the outstanding Notes,
or (iv) upon the occurrence and during the continuance of an Event of Default
(as defined in the Notes).
 
(b)  Remedies.  Upon the occurrence and during the continuance of any such Event
of Default, Collateral Agent, with the consent of the holders of more than 50%
of the principal amount of the outstanding Notes, shall have the rights of a
secured creditor under the UCC, all rights granted by this Security Agreement
and by law, including, without limitation, the right to:  (a) require Company to
assemble the Collateral and make it available to Collateral Agent and the
Investors at a place to be designated by Collateral Agent and the Investors; and
(b) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent Collateral Agent and the Investors deem appropriate.  Company hereby
agrees that ten (10) days' notice of any intended sale or disposition of any
Collateral is reasonable.  In furtherance of Collateral Agent's rights
hereunder, Company hereby grants to Collateral Agent an irrevocable,
non-exclusive license, exercisable without royalty or other payment by
Collateral Agent, and only in connection with the exercise of remedies
hereunder, to use, license or sublicense any patent, trademark, trade name,
copyright or other intellectual property in which Company now or hereafter has
any right, title or interest together with the right of access to all media in
which any of the foregoing may be recorded or stored.
 
(c)  Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent at
the time of, or received by Collateral Agent after, the occurrence of an Event
of Default) shall be paid to and applied as follows:
 
(i)  First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;
 
(ii)  Second, to the payment to each Investor of the amount then owing or unpaid
on such Investor’s Note, and in case such proceeds shall be insufficient to pay
in full the whole amount so due, owing or unpaid upon such Note, then its Pro
Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);
 
(iii)  Third, to the payment of other amounts then payable to each Investor
under any of the Transaction Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Transaction Documents, then its Pro Rata Share of the amount remaining to be
distributed; and
 
(iv)  Fourth, to the payment of the surplus, if any, to Company, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the then outstanding principal amount of such Investor’s
Note and (ii) the denominator of which is the then aggregate outstanding
principal amount of all Notes issued under the Purchase Agreement.  In the event
that a Investor receives payments or distributions in excess of its Pro Rata
Share, then such Investor shall hold in trust all such excess payments or
distributions for the benefit of the other Investors and shall pay such amounts
held in trust to such other Investors upon demand by such Investors.
 
6.  Collateral Agent.
 
(a)  Appointment.  The Investors hereby appoint Baldwin Enterprises, Inc. as
collateral agent for the Investors under this Security Agreement (in such
capacity, the “Collateral Agent”) to serve from the date hereof until the
termination of the Security Agreement.
 
(b)  Powers and Duties of Collateral Agent, Indemnity by Investors.
 
(i)  Each Investor hereby irrevocably authorizes the Collateral Agent to take
such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Investors holding more than 50% in principal amount
of the outstanding Notes in accordance with the terms hereof, together with such
powers as are reasonably incidental thereto.  Collateral Agent may execute any
of its duties hereunder by or through agents or employees and shall be entitled
to request and act in reliance upon the advise of counsel concerning all matters
pertaining to its duties hereunder and shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance therewith.
 
(ii)  Neither the Collateral Agent nor any of its directors, officers or
employees shall be liable or responsible to any Investor or to Company for any
action taken or omitted to be taken by Collateral Agent or any other such person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Collateral
Agent, nor shall the Collateral Agent or any of its directors, officers or
employees be liable or responsible for (i) the validity, effectiveness,
sufficiency, enforceability or enforcement of the Notes, this Security Agreement
or any instrument or document delivered hereunder or relating hereto; (ii) the
title of Company to any of the Collateral or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement; (iv) the failure by Company
to deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.
 
(iii)  In the case of this Security Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its Pro Rata Share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Security Agreement, the Notes or any related agreement to
the extent that such fees or expenses have not been paid by Company.  In the
case of this Security Agreement  and each instrument and document relating to
any of the Collateral, each of the Investors and the Company hereby agrees to
hold the Collateral Agent harmless, and to indemnify the Collateral Agent from
and against any and all loss, damage, expense or liability which may be incurred
by the Collateral Agent under this Security Agreement and the transactions
contemplated hereby and any related agreement or other instrument or document,
as the case may be, unless such liability shall be caused by the willful
misconduct or gross negligence of the Collateral Agent.
 
7.  Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
"Collateral" has the meaning given to that term in Section 1 hereof.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property.
 
"Obligations" means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent and the Investors of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, performance and return of money bonds and other similar
obligations, incurred in the ordinary course of business, whether pursuant to
statutory requirements, common law or consensual arrangements; (d) Liens in
favor of the Collateral Agent for the benefit of the Investors; (e) Liens upon
any equipment acquired or held by Company or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition of such equipment, so long as such Lien
extends only to the equipment financed, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto;
(f) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (g) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods, (h) Liens which constitute rights of
setoff of a customary nature or banker’s liens, whether arising by law or by
contract; (i) Liens on insurance proceeds in favor of insurance companies
granted solely as security for financed premiums; (j) leases or subleases and
licenses or sublicenses granted in the ordinary course of Company’s business;
(k) Liens existing as of the date hereof; (l) Liens to secure Senior
Indebtedness, (m) other Liens on the Company’s property, including, its
intellectual property, securing borrowed money in a principal amount not to
exceed $1,000,000, provided that such Liens are junior to, or pari passu in
priority to the Lien in favor of the Collateral Agent for the benefit of the
Investors, (n) Liens that are junior in priority to the Lien in favor of the
Collateral Agent for the benefit of the Investors to secure indebtedness that is
expressly subordinated to the Obligations hereunder, (o) such other Liens as are
consented to in writing by the Collateral Agent and (p) Liens with respect to
any restricted money market accounts maintained by the Company with Comerica
Bank – California or its successor to the extent the same secures the Company’s
obligations with respect to the letter of credit in the amount of $145,200
issued by such bank to Clemmons Properties Partners L.P.
 
“Royalty Payments” means the Company’s right, title and interest in the
royalties or other funds or assets under that certain Patent License Agreement,
dated July 17, 2006, by and among, the Company, Sony Corporation and Sony
Computer Entertainment, Inc., as amended, modified, supplemented or extended
from time to time, or as any provision thereof may be waived, and any patent
license agreement executed by the parties or their respective affiliates in
substitution or replacement therefor, and the Company’s rights to enforce
payment or delivery of such royalties or other funds or assets.
 
“Senior Indebtedness” shall have the meaning given to such term in the Notes.
 
“Transaction Documents” shall mean this Security Agreement, each of the Notes
issued under the Purchase Agreement, and the Purchase Agreement.
 
"UCC" means the Uniform Commercial Code as in effect in the State of New York
from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
 
8.  Miscellaneous.
 
(a)  Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company,
Investors or Collateral Agent under this Security Agreement shall be made in the
manner provided in the Purchase Agreement.
 
(b)  Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Company.  Upon such termination Collateral
Agent hereby authorizes Company to file any UCC termination statements necessary
to effect such termination and Collateral Agent will execute and deliver to
Company any additional documents or instruments as Company shall reasonably
request to evidence such termination.
 
(c)  Nonwaiver.  No failure or delay on Collateral Agent's part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(d)  Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and Collateral Agent (at the direction of, and with the
consent of, holders of more than 50% of the principal amount of the outstanding
Notes).  Each waiver or consent under any provision hereof shall be effective
only in the specific instances for the purpose for which given.
 
(e)  Assignments.  This Security Agreement shall be binding upon and inure to
the benefit of Collateral Agent and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Collateral Agent.
 
(f)  Cumulative Rights, etc.  The rights, powers and remedies of Collateral
Agent under this Security Agreement shall be in addition to all rights, powers
and remedies given to Collateral Agent by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Collateral Agent’s
rights hereunder.  Company waives any right to require Collateral Agent to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Collateral Agent's power.
 
(g)  Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(h)  Construction.  Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Investors, Collateral Agent and their respective counsel.  Accordingly,
this Security Agreement and the other Transaction Documents shall be deemed to
be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against Company, Investors or Collateral Agent.
 
(i)  Entire Agreement.  This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company,
Investors and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.
 
(j)  Other Interpretive Provisions.   References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.  The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may
be.  The words "include" and "including" and words of similar import when used
in this Security Agreement or any other Transaction Document shall not be
construed to be limiting or exclusive.
 
(k)  Governing Law.  This Security Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to
conflicts of law rules (except to the extent governed by the UCC).
 
(l)  Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
 
AVISTAR COMMUNICATIONS CORPORATION
 
By: /s/ Robert Habig
Name: Robert
Habig                                                                    
Title: CFO                                                                    

      
        [Signature page to Avistar Communications Corporation Security
Agreement]      
    


--------------------------------------------------------------------------------


 
 
AGREED:
 
BALDWIN ENTERPRISES, INC.,
as Collateral Agent
 
By: /s/ Joseph A.
Orlando                                                                               
Name: Joseph A.
Orlando                                                                
Title: Vice
President                                                                


 
INVESTORS:
 
BALDWIN ENTERPRISES, INC.
 


 
By: /s/ Joseph A.
Orlando                                                                           
 
Name: Joseph A.
Orlando                                                                           
 
Title: Vice
President                                                                           

      
        [Signature page to Avistar Communications Corporation Security
Agreement]      
      
        
      
    


--------------------------------------------------------------------------------



 
THE GERARD J. BURNETT AND MARJORIE J.
 
BURNETT REVOCABLE TRUST FOR THE BENEFIT
 
OF GERALD J. AND MARJORIE J. BURNETT
 
By: /s/ G.J.
Burnett                                                                                     
 
Name: Gerald J.
Burnett                                                                                                
 
Title:
Trustee                                                                                     




HEINRICHS REVOCABLE TRUST
 
By: /s/ R. Stephen
Heinrichs                                                                                                
 
Name: R. Stephen
Heinrichs                                                                                                
 
Title:
Trustee                                                                                     
 


THE CAMPBELL FAMILY 2001 TRUST DATED 2/07/01
 
By: /s/ William L.
Campbell                                                                                                
 
Name: William L.
Campbell                                                                                                
 
Title:
Trustee                                                                                     




 
/s/ Simon
Moss                                                                                     
SIMON MOSS
 
/s/ Craig
Heimark                                                                                     
CRAIG HEIMARK
 
/s/ Darren
Innes                                                                                     
DARREN INNES
 


WS INVESTMENT COMPANY, LLC (2007A)


 
By: /s/ James A.
Terranova                                                                                     
 
Name: James A.
Terranova                                                                                     
 
Title:                                                                                     


 
WS INVESTMENT COMPANY, LLC (2007D)
 
By: /s/ James A.
Terranova                                                                                     
 
Name: James A.
Terranova                                                                                     
 
Title:                                                                                     
 


 


 



      
        [Signature page to Avistar Communications Corporation Security
Agreement]      
      
        
      
    


--------------------------------------------------------------------------------





 
SCHEDULE 1
 
INVESTORS
 


Baldwin Enterprises, Inc.
315 Park Avenue South
New York, NY 10010
 
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust for the benefit of
Gerald J. and Marjorie J. Burnett
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
Heinrichs Revocable Trust
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
The Campbell Family 2001 Trust dated 2/07/01
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
Simon Moss
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
Craig Heimark
c/o Avistar Communications Corp.
1875 South Grant St
10th Floor
San Mateo CA US 94402
 
Darren Innes
c/o Avistar Communications Corp.
Boston House
3rd Floor
63-64 New Broad Street
London EC2M 1JJ
United Kingdom
 
WS Investment Company, LLC (2007A)
650 Page Mill Rd.
Palo Alto, CA 94304
 
WS Investment Company, LLC (2007C)
650 Page Mill Rd.
Palo Alto, CA 94304
 
Robert P. Latta and Jeanette Dyal Latta,
TTEES for the Latta Family Trust
U/D/T dated 6/10/97
℅ Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California  94304


      
        Avistar - Security Agreement - (Execution)_(PALIB2_4097523_8).DOC      
    


--------------------------------------------------------------------------------





 
ATTACHMENT 1
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Company in and to the
following property:
 
(i)  All Accounts, including, without limitation, the Royalty Payments;
 
(ii)  All Chattel Paper;
 
(iii)  All Commercial Tort Claims;
 
(iv)  All Deposit Accounts and cash;
 
(v)  All Documents;
 
(vi)  All Equipment;
 
(vii)  All General Intangibles;
 
(viii)  All Goods;
 
(ix)  All Instruments;
 
(x)  All Inventory;
 
(xi)  All Investment Property;
 
(xii)  All Letter-of-Credit Rights
 
(xiii)  To the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, and all accessions to, substitutions and replacements
for, and rents and profits of each of the foregoing.
 
All capitalized terms used in this Attachment 1 and not otherwise defined herein
or in the Security Agreement, shall have the respective meanings given to such
terms in the Uniform Commercial Code of the State of New York as in effect from
time to time.
 



      
           
    


--------------------------------------------------------------------------------


